Citation Nr: 0804438	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  07-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing 50 percent 
disability rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand this case for the development of 
additional evidence.  The assembled evidence includes 
significantly differing pictures of the current severity and 
effects of the veteran's PTSD, including the effect of the 
PTSD on the veteran's potential to hold employment.  The 
report of the most recent, June 2006, VA psychiatric 
examination of the veteran indicates that his PTSD is 
"moderately disabling," and that he is "employable from a 
psychiatric perspective."  In notes from VA outpatient 
mental health treatment of the veteran in 2006 and 2007, the 
treating psychiatrist reports that the veteran's PTSD makes 
him "grossly impaired socially and occupationally" and 
unable to pursue substantial employment.  The veteran asserts 
that the June 2006 examination was very brief and inadequate, 
and notes that he was denied any opportunity to explain or 
elaborate.  The Board will remand the case for a new VA 
psychiatric examination, to include a review of the veteran's 
records and detailed findings regarding the current 
manifestations and effects of his PTSD.

The Board notes that a recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has addressed 
VA's duties to notify and assist claimants 


seeking increased disability ratings.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U. S. Vet. App. January 30, 2008).  The 
RO should consider the Court's opinion in Vazquez-Flores, and 
determine whether any additional notice to the veteran is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the notices VA 
has provided the veteran, and consider 
whether, in light of the Court's opinion 
in Vazquez-Flores v. Peake, No. 05-0355 
(U. S. Vet. App. January 30, 2008), any 
additional notice to the veteran is 
appropriate.

2.  The RO should schedule the veteran for 
a new VA psychiatric examination to 
address the current manifestations and 
effects of the veteran's PTSD.  The 
veteran's claims file must be provided to 
the examiner for review.  Based on 
interview of the veteran and review of 
earlier evidence regarding the veteran's 
PTSD, the examiner should provide detailed 
findings regarding the current 
manifestations of the veteran's PTSD, and 
the effects of his PTSD on his daily life 
and functioning, including his potential 
to hold substantially gainful employment.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



